      Case 1:21-mj-00012-jay Document 4 Filed 05/27/21 Page 1 of 1                PageID 16




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,

vs.                                                                 Cr. No. 21-MJ-00012-JAY

NICHOLAS JAMES BROCKHOFF

                       Defendant.


                              NOTICE OF ENTRY OF APPEARANCE

        Please take notice that the below signed counsel, herein enters her appearance as counsel

of record on behalf of the above styled defendant in this cause. Please remove the FPD’s name

from the distribution list.

               This 27th day of May, 2021.

                                             s/ LARONDA R. MARTIN
                                             Assistant Federal Defender
                                             109 South Highland, Suite 105
                                             Jackson, TN 38301
                                             (731) 427-2556


                                    CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing Notice of Appearance has been forwarded by
electronic means via the Court’s electronic filing system to Mr. Matthew Wilson, Assistant U.S.
Attorney, 109 S. Highland, Avenue, 3rd Floor, Jackson, TN 38301. This 27th day of May, 2021.


                                             s/ LARONDA R. MARTIN
                                             Assistant Federal Defender
